260 S.E.2d 431 (1979)
298 N.C. 802
STATE of North Carolina
v.
Charlie Junior ADAMS.
No. 14.
Supreme Court of North Carolina.
December 4, 1979.
*432 Rufus L. Edmisten, Atty. Gen. by Myron C. Banks, Sp. Deputy Atty. Gen., Raleigh, for the State.
Alexander P. Sands, III, Reidsville, for defendant-appellant.
BRANCH, Chief Justice.
Counsel for defendant excepted to the judgment entered and perfected his appeal. The record on appeal contains no assignments of error. Counsel, without presenting any arguments in his brief, submits the record on appeal with a request that we examine the record to the end that we might determine whether prejudicial error exists.
In cases where notice of appeal was given after 1 July 1975, we have adopted the single concept of "record on appeal" and abandoned the former distinction between a "record proper" and "settled case on appeal." See Rule 9(b) of the New Rules of Appellate Procedure, 287 N.C. 669 (1975).
Rule 28 of the New Rules specifies that our review shall be limited to questions which are supported by the arguments and authorities cited in the brief. However, we may review matters formerly considered as appearing on the "face of the record proper" when they are properly brought forward in the brief. Rule 10(a) and Rule 28 of the New Rules of Appellate Procedure. Further, the question of the sufficiency of the evidence to carry a case to the jury may be argued on appeal even without proper exception by virtue of the statute G.S. 15-173. State v. McMorris, 290 N.C. 286, 225 S.E.2d 553 (1976). Enforcement of the rules under consideration is subject to the provisions of Rule 2 which in effect provides that the appellate courts may suspend or vary the Rules of Appellate Procedure in order to prevent manifest injustice or to expedite decision in the public interest.
Here defendant made no argument in his brief and cited no authority. Thus, nothing is presented to us for review. Nevertheless, because of the severity of the punishment imposed upon the verdict of guilty of armed robbery, we elected pursuant to our inherent authority and Rule 2 to examine the entire record. After such examination, we conclude that the cases were properly presented to the jury for decision since there was substantial evidence of every essential element of the offenses charged and that defendant was the perpetrator of the offenses. See State v. Roseman, 279 N.C. 573, 184 S.E.2d 289 (1971). Further, we are unable to find any prejudicial error in the trial judge's evidentiary rulings. The court in its instructions to the jury adequately explained and applied the law to the evidence presented.
We, therefore, hold that there was no error warranting that the verdicts or judgments be disturbed.
*433 We note in passing that this case might be worthy of review by the Executive Branch at the proper time in view of the imposition of a life sentence in a three dollar robbery in which no one was injured.
NO ERROR.
BROCK, J., did not participate in the consideration or decision of this case.